Citation Nr: 0935561	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-25 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia (CLL).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1964 to 
November 1967.  The DD Form 214 shows that the Veteran served 
aboard the USS Forrestal CVA 59 and received the National 
Defense Service Medal and the Vietnam Campaign Medal.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In July 2009, the Veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has a current diagnosis of CLL.  A September 1967 
Letter of Commendation shows that the Veteran was aboard the 
USS Forrestal on July 29, 1967 in the Bay of Tonkin when a 
fire broke out on the flight deck.  On the flight deck were 
aircraft loaded with heavy ordinance preparing to launch for 
a strike in North Vietnam.  A fire swept through the aircraft 
causing bombs to detonate and fuel cells to explode.  The 
incident caused severe damage to the ship.  The Veteran was 
involved in the disposal of ordinance, fire fighting, removal 
of aircraft and equipment for several hours until the fire 
was extinguished.  

The Board acknowledges that the Veteran's testimony was 
consistent with this memorandum.  The Veteran also testified 
that he had personal contact with the aircraft that flew over 
Vietnam and were exposed to Agent Orange.  He also testified 
that he was exposed to various chemicals, including jet fuel, 
JP5, and aviation gas, some containing benzene.  The Veteran 
testified that his physician indicated that CLL was based on 
heredity or related to chemical exposure.  The Veteran 
testified that he did not have a familial history of CLL.  

Based on the foregoing, the Board finds that a remand is 
necessary.  As there is a current diagnosis of CLL, the 
Veteran's testimony that he was exposed to Agent Orange 
and/or chemicals in service and the lay testimony of his 
physician's statement regarding etiology, a VA examination is 
warranted.  See 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Board notes that the Veteran reported at 
the Travel Board hearing that he received treatment from the 
Port Charlotte VA Medical Center (VAMC).  There are no VAMC 
records associated with the claims file.  VA's duty to assist 
includes obtaining relevant VA treatment records.  38 C.F.R. 
§ 3.159(c)(3)(2008). Thus, the Veteran's VA treatment records 
from the Port Charlotte VAMC must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.	Please obtain any and all records from 
the Port Charlotte VAMC and associate them 
with the claims file.  All attempts should 
be documented and any negative responses 
should be associated with the claims file.  

2.	Then, the Veteran should be afforded a 
VA examination with the appropriate 
medical specialist to determine the 
etiology of CLL.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should state whether CLL is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability of 
less than 50 percent) causally or 
etiologically related to active military 
service, to include any Agent Orange or 
chemical exposure.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

3.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




